Citation Nr: 0326716	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  95-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation higher than 70 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and a treating psychiatrist


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted entitlement to service 
connection for post-traumatic stress disorder and assigned an 
initial evaluation of 10 percent for that disability.  Over 
the course of this appeal, the veteran's initial evaluation 
has been increased to 70 percent, however, he has continued 
to maintain that a higher initial evaluation is warranted.

It is noted that the veteran submitted a notice of 
disagreement and a statement of the case was issued with 
respect to the denial of a total disability evaluation based 
on unemployability, the assignment of a 20 percent initial 
evaluation for diabetes mellitus, and the assignment of the 
effective date for the grant of compensation benefits for 
diabetes mellitus.  The veteran has not perfected his appeal 
of these issues by submitting a VA Form 9 and/or some other 
document sufficient to be construed as a substantive appeal 
pursuant to 38 C.F.R. Section 20.302(b).  Therefore, these 
issues are not currently before the Board for appellate 
consideration.


REMAND

The evidence of record shows that the veteran filed an 
informal claim for entitlement to service connection for 
post-traumatic stress disorder in February 1991.  He was 
originally granted service connection for post-traumatic 
stress disorder in a July 1993 rating decision and has been 
seeking an initial evaluation of 100 percent since that time.  
He submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, in July 1995, reflecting his desire to have a 
hearing before the Board.

In October 2000, the Board first considered the issue of 
entitlement to an initial evaluation higher than 70 percent 
for post-traumatic stress disorder.  A review of the record 
revealed that the veteran had neither been scheduled for a 
hearing before the Board nor had the veteran withdrawn his 
request for such a hearing.  Accordingly, the matter was 
remanded to the RO to schedule a hearing before the Board.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] (the VCAA) was signed into legislation.  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Unfortunately, the RO has at no time specifically 
advised the veteran of the change in the law and/or his 
rights and responsibilities under the VCAA with respect to 
the issue here on appeal.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his/her rights and responsibilities under the VCAA, as well 
as the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any notice of the VCAA with respect to this claim, the 
Board finds that it has no alternative but to remand this 
matter to the RO to ensure that the veteran is given proper 
notice of his rights and responsibilities under the VCAA, 
advised of the specific evidence needed to substantiate his 
claim on appeal, allowed the appropriate time in which to 
respond to the notice of the VCAA and/or waive that response 
time, and to ensure that all duty to notify and duty to 
assist obligations of VA are met.  The Board requests that 
the veteran be specifically requested to supply information 
which will shed some light on his position that even though 
he was employed on a part-time basis through May 2002 as a 
personal instructor of students at a technical college, he 
was demonstrably unable to obtain or retain employment or had 
total occupational impairment as is required to assign a 100 
percent evaluation for post-traumatic stress disorder.  

Additionally, the record reflects that the RO scheduled the 
veteran for a hearing before a traveling section of the Board 
set in August 2001.  In July 2001, the veteran's 
representative requested that the hearing be cancelled.  The 
veteran, however, has not withdrawn his request for a hearing 
before the Board pursuant to 38 C.F.R. Section 20.702(e).  As 
such, this matter must also be remanded to determine if the 
veteran still desires a hearing before the Board and, if so, 
to schedule and hold that hearing.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate his claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  The veteran should specifically 
be requested to supply information 
and/or evidence showing that 
notwithstanding employment on a part-
time basis through May 2002, he was 
demonstrably unable to obtain or 
retain employment or had total 
occupational impairment between 
February 1991 and February 2003.  All 
new evidence and/or arguments must be 
associated with the veteran's claims 
folder.

2.	The RO should contact the veteran and 
determine if he continues to desire a 
hearing before the Board.  If so, the 
veteran should be scheduled for a 
personal hearing before the Board.  If 
not, the veteran should be requested 
to withdraw his request for a hearing 
pursuant to 38 C.F.R. Section 
20.702(e).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





